Exhibit 99.1 Press Release TIDEWATER INC. ● Pan-American Life Center ● 601 Poydras Street, Suite 1500 ● New Orleans, LA 70130 ● Telephone (504) 568-1010 ● Fax (504) 566-4582 Tidewater Receives Limited Waiver Extensions from its Lenders and Noteholders NEW ORLEANS, September 16, 2016 – As previously reported, Tidewater Inc. (NYSE: TDW) has been in discussions with its principal lenders and noteholders to amend the company’s various debt arrangements with regard to certain covenant noncompliance, having previously received limited waivers from the necessary lenders and noteholders which waived the covenant noncompliance until September 18, 2016. The company has now received extensions of those limited waivers of covenant noncompliance until October 21, 2016.
